



COURT OF APPEAL FOR ONTARIO

CITATION: Dish Network L.L.C. v. Shava IPTV Network LLC, 2019
    ONCA 411

DATE: 20190517

DOCKET: C65831

Sharpe, Pepall and Roberts JJ.A.

BETWEEN

Dish
    Network L.L.C., Al Jazeera Media Network, Asia TV USA Ltd.,

B4U U.S.
    Inc., Geo USA LLC, MBC FZ LLM, MSM Asia Ltd.,

Soundview Broadcasting
    LLC, Soundview ATN LLC, Star India Private Ltd., and Viacom18 Media Private
    Limited

Plaintiffs (Respondents)

and

Shava
    IPTV Network LLC,
Imran Butt and Naeem Butt
, individually and together
    doing business as Shava TV, Cres IPTV, IRAA Enterprises and

Maple Electronics

Defendants (
Appellants
)

No one appearing for the appellants

A. Thomassen, for the respondents

Heard: May 16, 2019

On appeal from the judgment of Justice Pattillo of the Superior
    Court of Justice, dated August 1, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants did not appear today, nor did they take any of the steps
    set out in the previous endorsement of the court. In these circumstances, we
    grant the respondents request that the appeal be dismissed with costs fixed at
    $21,234.33, inclusive of disbursements and taxes.


